NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3690-14T3


BOARD OF EDUCATION OF THE
CITY OF HOBOKEN, HUDSON COUNTY,

        Petitioner-Appellant,

v.

NEW JERSEY STATE DEPARTMENT OF
EDUCATION and BOARD OF TRUSTEES
OF THE HOBOKEN DUAL LANGUAGE
CHARTER SCHOOL,

        Respondents-Respondents.


              Argued May 2, 2017 – Decided June 29, 2017

              Before Judges Reisner, Koblitz and Rothstadt.

              On appeal from the Commissioner of Education.

              Eric L. Harrison argued the cause for
              appellant (Methfessel & Werbel, attorneys; Mr.
              Harrison, of counsel and on the brief; Kegan
              S. Andeskie, on the brief).

              Viola S. Lordi argued the cause for respondent
              Board of Trustees of Hoboken Dual Language
              Charter School (Wilentz, Goldman & Spitzer,
              attorneys; Ms. Lordi, of counsel and on the
              brief; Gordon J. Golum and Maureen S. Binetti,
              on the brief).

              Donna S. Arons, Deputy Attorney General,
              argued the cause for respondent Department of
              Education (Christopher S. Porrino, Attorney
          General, attorney; Melissa Dutton Schaffer,
          Assistant Attorney General, of counsel; Ms.
          Arons and Frederick Wu, Deputy Attorneys
          General, on the brief).

          Avram D. Frey argued the cause for amicus
          curiae American Civil Liberties Union of New
          Jersey and Education Law Center (Gibbons,
          P.C., Education Law Center, and American Civil
          Liberties Union of New Jersey Foundation,
          attorneys; Lawrence S. Lustberg, Mr. Frey,
          David Sciarra, Elizabeth Athos, Edward Barocas
          and Alexander Shalom, on the brief).

          Paul P. Josephson argued the cause for amicus
          curiae New Jersey Charter Schools Association
          (Duane Morris LLP, attorneys; Mr. Josephson,
          on the brief).

PER CURIAM

     The Board of Education of the City of Hoboken, Hudson County

(Hoboken) appeals the Commissioner of Education's (Commissioner)

March 20, 2015 grant of the Hoboken Dual Language Charter School's

(HoLa) application to expand its grade-level offerings to seventh

and eighth grade.    Hoboken claims that the Commissioner failed to

consider the charter school's alleged segregative and funding

impact on the district and improperly declined to hold a hearing,

conduct interviews, or gather more facts concerning the charter

school's policies.     Because neither the methodology used by the

Commissioner   nor   his   decision   were   arbitrary,   capricious,   or

unreasonable, we affirm.

     On October 15, 2013, HoLa submitted a charter renewal and

expansion application to the Commissioner and Hoboken. The Hoboken


                                      2                          A-3690-14T3
Superintendent    fully    supported        Hola's   charter    renewal,       but

objected to its expansion.         On March 5, 2014, Evo Popoff, the

Chief Innovation Officer at the Department of Education (the

Department), acting on the Commissioner's behalf, renewed HoLa's

charter for five years, through June 30, 2019.                    Popoff also

permitted the elementary school to add a seventh-grade class for

the 2016-2017 school year and an eighth-grade class for the 2018-

2019 school year.

     Hoboken appealed, and after our remand to the Commissioner

upon application of the Department, and after the parties submitted

additional    materials,   the    Commissioner       again     granted     HoLa's

renewal and expansion application on March 20, 2015.               We denied a

stay.

     The City of Hoboken has a public school system for students

in grades kindergarten (K) through 12 consisting of four public

schools: Brandt, Calabro, Connors and Wallace.               It also includes

three charter schools including HoLa, and four private, tuition-

based K-8 schools.

     According to HoLa, the original intent of its founders was

to implement a dual-language program (Spanish and English) at

Hoboken's    Connors   school    (the   district's    most     segregated      and

poorest school), but Hoboken rejected the plan.              HoLa then applied

for and was granted a charter to operate a dual-language school


                                        3                                A-3690-14T3
beginning in September 2010, starting with grades K-2 and expanding

each year until HoLa encompassed grades K-6.           HoLa is located in

a low-income section of Hoboken, close to the Connors school.

     Students are admitted to HoLa through a lottery with no

interviews.    No demographic data is collected until students are

registered.    In order to represent a cross section of the Hoboken

community, HoLa holds open houses and tours and advertises in

local publications.      It also partners with local organizations to

recruit on-site.      Dates for the open houses, tours and events, as

well as the lottery, are posted on the school's website and are

printed on flyers "distributed throughout the city."            In addition,

applications    and    brochures   are   mailed   to    every    low-income

household each year prior to the lottery.              HoLa's parents and

teachers also canvass subsidized and public housing and help

complete applications on the spot.

     Parents may enroll children in the lottery online, in person,

or by a phone call to the school.        HoLa has a sibling preference,

so that if a child is enrolled in HoLa, that child's younger

sibling will have priority over other lottery applicants.                   On

December 23, 2014, HoLa submitted a request to the Commissioner

to include a low-income preference in its lottery.1




1
  This request was granted in December 2015 after the record in
this case closed.
                                    4                               A-3690-14T3
       Initially, in 2013, Popoff conducted "a comprehensive review"

of   HoLa,     "including    the   evaluation      of     the   school's      renewal

application,      annual     reports,     student        performance     on     state

assessments,      site   visit     results,      public    comments,     and    other

information." Popoff found that HoLa was "providing a high-quality

education to its students."          In the 2012-2013 school year, 82% of

HoLa's students were at least proficient in Language Arts, while

91% were at least proficient in math.              By comparison, only 50% of

Hoboken's      traditional    public      school    students      were   at     least

proficient in Language Arts and 52% were at least proficient in

math.

       After the remand, the parties submitted more information,

including census and student enrollment data.                   According to 2010

U.S. Census data, Hoboken's under-seventeen population was 57%

white, 26% Hispanic, and 16% "other" reflecting a significant

increase in the percentage of white children from the 2000 Census

data, which showed Hoboken's under-seventeen population as 39%

white, 46% Hispanic, and 15% "other."                   In the 2009-2010 school

year    (the    year     before    HoLa       started     operating),    Hoboken's

traditional public school student population was 22% white, 59%

Hispanic, 15% black, and 4% Asian.              By the 2013-2014 school year,

four years after HoLa began, Hoboken's traditional public school

student population had increased its percentage of white students


                                          5                                A-3690-14T3
from 22% to 27%.

       The   Commissioner       considered      the     racial   breakdown    of   the

students in the public and charter schools for 2012-2013 and 2013-

2014. Between these school years, the percentage of white students

at HoLa rose from 60.6% to 63%, while Connors rose from only 3.9%

white students to 4%.         Brandt rose from 61.5% to 72%, and Wallace

rose from 32.6% to 43%.          The final public school, Calabro, dipped

from 34.6% to 32%.         As can be seen by these statistics, minority

students are heavily concentrated at Connors, where in both years

they made up approximately 95% of the student population.                          The

percentage      of   students    receiving       free    or   reduced-price     lunch

decreased for all four Hoboken public elementary schools from

2010-2011 to 2013-2014, although at Connors 88% of the students

still received a lunch subsidy in 2013-2014.

       In    addition   to   considering        the   submitted    materials,      the

Office of Charter Schools conducted its own review of data focusing

on race and ethnicity to determine whether HoLa was having a

segregative effect on the Hoboken Public School District, stating:

"After the Department's analysis of publically available student

enrollment data, census data, and documentation submitted by the

parties, it has been determined that HoLa does [not] and will not

have   a     segregative     effect   on       [Hoboken]."       The   Commissioner

explained:


                                           6                                 A-3690-14T3
          [A]lthough HoLa enrolls a higher percentage
          of White students, and a smaller percentage
          of Black and Hispanic students than [Hoboken],
          the percentage of White students attending
          [Hoboken] has actually increased since HoLa
          opened in 2010 with the percentage of Hispanic
          students decreasing in that same period. The
          percentage of Black students in [Hoboken] has
          stayed fairly constant since 2010.         The
          increase in percentage of [Hoboken's] White
          students since 2010, along with the decrease
          in Hispanic students, and the lack of changes
          to the percentage of Black students indicates
          that HoLa's enrollment has not had a
          segregative effect on [Hoboken]. Instead, the
          data points towards an overall population
          shift in the last ten years in the City of
          Hoboken, which began before the opening of
          HoLa Charter School.

     Hoboken argues that in granting the expansion of HoLa's

charter to include seventh and eighth grades, the Commissioner:

1) failed to consider HoLa's alleged racially and economically

segregative effect; 2) failed to consider the funding impact to

students affected by poverty and special needs; and 3) failed to

conduct interviews, gather facts, or hold a hearing to consider

HoLa's policies and practices.

     Our review of the Commissioner's decision is limited.    In re

Proposed Quest Acad. Charter Sch. of Montclair Founders Grp., 216

N.J. 370, 385 (2013).   "[A] court may intervene when 'it is clear

that the agency action is inconsistent with its mandate.'"    Ibid.

(quoting In re Petition for Rulemaking, 117 N.J. 311, 325 (1989)).

          [A]lthough sometimes phrased in terms of a
          search for arbitrary or unreasonable agency

                                 7                         A-3690-14T3
           action, the judicial role [in reviewing an
           agency's action] is generally restricted to
           three inquiries:    (1) whether the agency's
           action violates express or implied legislative
           policies, that is, did the agency follow the
           law;   (2)   whether   the   record   contains
           substantial evidence to support the findings
           on which the agency based its action; and (3)
           whether in applying the legislative policies
           to the facts, the agency clearly erred in
           reaching   a   conclusion   that   could   not
           reasonably have been made on a showing of the
           relevant factors.

           [Id. at 385-86 (quoting Mazzo v. Bd. of Trs.,
           143 N.J. 22, 25 (1995)) (second alteration in
           the original).]

In reviewing administrative decisions, however, courts are "in no

way bound by the agency's interpretation of a statute or its

determination of a strictly legal issue."     Shim v. Rutgers, 191

N.J. 374, 384 (2007) (quoting In re Taylor, 158 N.J. 644, 658

(1999)).   Nevertheless, "case law has recognized the value that

administrative expertise can play in the rendering of a sound

administrative determination."   In re Proposed Quest Acad., supra,

216 N.J. at 389.

     The Supreme Court gave the following overview of the law

regarding charter schools:

           The Charter School Program Act of 1995 (the
           Act) . . . (codified as amended at N.J.S.A.
           18A:36A-1    to    -18),    authorizes    the
           establishment of charter schools in New
           Jersey. See N.J.S.A. 18A:36A-2 (finding that
           charter schools "can assist in promoting
           comprehensive educational reform" and that
           their establishment "is in the best interests

                                 8                          A-3690-14T3
           of the students of this State").       The Act
           charges   the   Commissioner    of   Education
           (Commissioner) with the responsibility to
           establish a program to "provide for the
           approval and granting of charters to charter
           schools pursuant to [the Act]."       N.J.S.A.
           18A:36A-3.     The application process is
           governed by the Act, see N.J.S.A. 18A:36A-4,
           -4.1, and -5, and implementing regulations,
           see N.J.A.C. 6A:11-2.1. . . . Ultimately, the
           Commissioner has the "final authority to grant
           or reject a charter application."     N.J.S.A.
           18A:36A-4(c); see also N.J.A.C. 6A:11-2.1(a).

           [In re Proposed Quest Acad., supra, 216 N.J.
           at 373.]

     "Charter    schools     are    public       schools,       which    through

legislative authorization are free from many state and local

regulations." In re Grant of Charter Sch. Application of Englewood

on   the   Palisades    Charter    Sch.,   164     N.J.     316,   320     (2000)

(Englewood).     The    Commissioner     must   conduct     a   "comprehensive

review" before granting a charter renewal.          In re Red Bank Charter

Sch., 367 N.J. Super. 462, 469 (App. Div.), certif. denied, 180

N.J. 457 (2004); N.J.A.C. 6A:11-2.3(b).          "[I]f the goals set forth

in the charter school's charter are not fulfilled, the charter is

not renewed."   Englewood, supra, 164 N.J. at 320.

                       I. Racial Segregative Impact

     Hoboken first argues that the Commissioner erred by using

incomplete or flawed data and ignoring relevant data when finding

that HoLa has not had and will not have a racially segregative

impact.    "Rooted in our Constitution, New Jersey's public policy

                                     9                                   A-3690-14T3
prohibits segregation in our public schools."      Id. at 324.       "[T]he

Commissioner is required to monitor and remedy any segregative

effect that a charter school has on the public school district in

which the charter school operates."       In re Red Bank Charter Sch.,

supra, 367 N.J. Super. at 471.         The "form and structure" of the

segregation analysis is up to the Commissioner and the state Board

of Education to determine.    Englewood, supra, 164 N.J. at 329.

     Hoboken complains of two problems with the data: 1) pre-K

data was improperly included in the Department's reports for 2013-

2014 and 2) the Commissioner used census data inclusive of the

entire Hoboken population under age seventeen instead of data for

only the school-age population.        Hoboken argues that because the

2013-2014 Department's report erroneously included data for pre-K

students in the district and HoLa did not enroll pre-K students,

the report was not an accurate reflection of Hoboken's population.

The Department data included data from the Brandt school, which

served only pre-K and K students, and which enrolled a higher

percentage of white students than the other public schools (62%

white in 2012-2013 and 72% white in 2013-2014).

     It is true that HoLa did not admit pre-K students and the

Department's   statistics   for   2013-14    included   data   for   pre-K

students. However, the Department's 2012-2013 data did not include

the pre-K data, and those numbers were relied upon to the same


                                  10                             A-3690-14T3
extent as the 2013-2014 numbers.       Moreover, the inclusion of the

pre-K data did not skew the statistics; although the pre-K data

included Brandt, a predominately white school in the district,

those same statistics also included data on Wallace and Connors,

schools that were predominately minority, and which also added

pre-K in the 2013-2014 school year.       Thus, contrary to Hoboken's

suggestion, the inclusion of Brandt did not skew the statistics.

And, although HoLa did not offer pre-K, "trends in the student

population" are "valid factors" to be considered when determining

whether an action will have a segregative impact.        In re Petition

for Authorization to Conduct a Referendum on the Withdrawal of N.

Haledon Sch. Dist. from the Passaic Cty. Manchester Reg'l High

Sch. Dist., 363 N.J. Super. 130, 142 (App. Div. 2003) (N. Haledon

I), aff'd as mod., 181 N.J. 161 (2004).        The Commissioner properly

considered the pre-K data because it provided solid evidence of

the trends in the student population.

     Hoboken   also   complains   that   the    Commissioner   erred   in

considering census information concerning all of the children

under age seventeen in Hoboken and not just those of school age.

It argues this was error because: 1) the statute requires a review

of the community's "school age" population; 2) the under-five age

group is overrepresented in the Hoboken population; and 3) the

relevant comparison is that of the student population in the


                                  11                            A-3690-14T3
district, not the student population of Hoboken.

      N.J.S.A.   18A:36A-8(e)    addresses       enrollment   preferences,

stating: "The admission policy of the charter school shall, to the

maximum extent practicable, seek the enrollment of a cross section

of the community's school age population, including racial and

academic factors."      The racial make-up of students expected to

enroll in school in the next four years is a trend that the

Commissioner should consider. N. Haledon I, supra, 363 N.J. Super.

at 142.

      Hoboken argues that the relevant statistics were those that

compared HoLa's student population to the student population of

the traditional public school system, not to the population of

those under age seventeen.      To support its position, it cites to

Englewood, which states the Commissioner "must consider the impact

that the movement of pupils to a charter school would have on the

district of residence" and it is the Commissioner's "obligation

to oversee the promotion of racial balance in our public schools

to   ensure   that   public   school    pupils    are   not   subjected   to

segregation."    Englewood, supra, 164 N.J. at 328 (emphasis added).

Hoboken also cites to N.J.A.C. 6A:11-2.2(c) that states in part

that "the Commissioner shall assess the student composition of a

charter school and the segregative effect that the loss of the

students may have on its district of residence."


                                   12                              A-3690-14T3
     N.J.S.A.   18A:36A-8(e),     however,    states   that   a     charter

school's admission policy must seek to enroll "a cross section of

the community's school age population."        (Emphasis added).        This

indicates that the entire community, not just the students enrolled

in   the   public   schools,    must   be    considered.      Any     other

interpretation would exclude potential students who had already

elected not to attend public schools, but who were part of the

population eligible to attend the public schools.                 A simple

comparison between the charter schools and the traditional public

schools is not necessarily representative of the demographics:

based on 2013-2014 data, 65% of Hoboken's school-age population

was white, but only 27% of Hoboken's students were white.               This

was largely the result of four private K-8 schools that enrolled

thousands of Hoboken's students.       Consequently, the analysis is

complicated.    It is not fair to HoLa to refuse to recognize the

impact of the private schools on overall school enrollment in

Hoboken, as HoLa has no control over private school enrollment.

Hoboken presents no data of its own to support its positions.            The

Commissioner did not act arbitrarily in considering the data

presented.

     Assuming that the data the Commissioner relied on was correct,

Hoboken maintains that the Commissioner's legal interpretation of

that data was wrong in that "the lack of a documented increase in


                                  13                               A-3690-14T3
HoLa's segregative impact on Hoboken's school-aged children does

not negate the existence of the segregative impact."                     We have

stated:

            [A] Charter School should not be faulted for
            developing an attractive educational program.
            Assuming the school's enrollment practices
            remain color blind, random, and open to all
            students in the community, the parents of age
            eligible students will decide whether or not
            to attempt to enroll their child in the
            Charter School and any racial/ethnic imbalance
            cannot be attributed solely to the school. To
            close   this  school    would    undermine   the
            Legislature's     policy      of      "promoting
            comprehensive    educational       reform"    by
            fostering the development of charter schools.

            [In re Red Bank Charter Sch., supra, 367 N.J.
            Super. at 478 (quoting N.J.S.A. 18A:36A-2).]

     In    Red   Bank,    as    here,   a    disparity   existed    between    the

enrollment of minority students in the charter school and the

traditional public schools.             Id. at 473-74.     We were concerned

that after initial enrollment, the charter school in Red Bank

decreased the percentage of minority students as the students

progressed toward graduation, with the argument being made that

the charter school frequently returned minority students with poor

academic    records      to    the   public    schools    just     in   time   for

standardized testing.          Id. at 479.    We determined that the charter

school's "manner of operation of the school after its color-blind

lottery, warrants closer scrutiny to determine whether some of the

school's practices may be worsening the existing racial/ethnic

                                        14                               A-3690-14T3
imbalance in the district" and remanded to the Commissioner to

determine "whether remedial action is warranted."                              Id. at 480,

482. Despite the stark disparity in Red Bank, however, we approved

the renewal and expansion of the charter school.                               Id. at 486.

Unlike in Red Bank, there are no allegations that HoLa's practices

after    the     enrollment       of     students      by    an    impartial         lottery

exacerbated the racial or ethnic balance.

       In addition to the arguments Hoboken makes in the context of

the charter school statutory scheme, it also argues that the

Commissioner      violated       his     duty   to     enforce     the       "Thorough     and

Efficient Education" clause of the New Jersey Constitution when

he   failed    to      remedy    de    facto     segregation       caused       by    HoLa's

expansion.        In    the     "Education      Clause"      or    the       "Thorough     and

Efficient Provision," the New Jersey Constitution provides:                               "The

Legislature shall provide for the maintenance and support of a

thorough and efficient system of free public schools for the

instruction of all the children in the State between the ages of

five and eighteen years."              N.J. Const. art. VIII, § 4, ¶ 3; see

Petition for Authorization to Conduct a Referendum on Withdrawl

of N. Haledon Sch. Dist. v. Passaic Cty. Manchester Reg'l High

Sch.    Dist.,    181    N.J.     161,    173    n.3    (2004)         (N.   Haledon     II).

"[R]acial      imbalance        resulting       from    de   facto       segregation         is

inimical    to    the    constitutional          guarantee        of    a    thorough      and


                                           15                                        A-3690-14T3
efficient education." Id. at 177. The Commissioner must "exercise

broadly    his    statutory    powers    when    confronting      segregation,

whatever the cause."     Englewood, supra, 164 N.J. at 324.             However,

it is "not really possible to establish a precise point when a

thorough    and    efficient    education       is   threatened    by    racial

imbalance."      N. Haledon II, supra, 181 N.J. at 183.

     In North Haledon, the Borough of North Haledon sought a

referendum to determine whether it should be allowed to withdraw

from the Passaic County Manchester Regional High School District.

Id. at 164.      Although the Board of Review granted the withdrawal,

several interested parties objected arguing that the Board failed

to assess the impact of the withdrawal on the racial makeup of the

high school, given the white student population would decrease by

nine percent, and that the percentage of minorities would continue

to rise and the white population would continue to decline due to

population trends in the sending towns.              Id. at 164, 174.         Our

Supreme Court stated:

           Not every action that reduces the percentage
           of white students necessarily implicates the
           State's policy against segregation in the
           public schools. . . . What we do know is that
           in   this   case,   demographic   trends   are
           contributing to a steady decrease in the
           number of white students attending Manchester
           Regional, and that North Haledon's withdrawal
           will accelerate this trend. Rather than using
           the demographic trend as an excuse for
           approving North Haledon's petition, the Board
           should have considered the ameliorative effect

                                    16                                  A-3690-14T3
            of denying the petition on the racial balance
            at Manchester Regional.

            [Id. at 183.]

     Hoboken does not, however, show that expanding HoLa will

increase racial imbalance as it did in North Haledon.               To the

contrary, the percentage of white students in Hoboken schools

increased since HoLa opened.

                         II. Economic Segregation

     Hoboken also claims that the Commissioner failed to consider

the economic disparity between the student populations of HoLa and

the district.      It points out that while 11% to 16% of HoLa's

population qualified for free or reduced-price lunch, Hoboken had

much higher levels in some schools.          N.J.S.A. 18A:36A-8 does not

specifically     address   economic    factors,    instead   requiring   the

admission policy of a charter school to "seek the enrollment of a

cross section of the community's population including racial and

academic factors."

     The evidence showed that HoLa's policies are geared toward

admitting    a   cross     section    of   the    school-aged   population,

economically as well as racially and ethnically.             HoLa canvassed

and advertised in Hoboken's subsidized housing developments.               On

December 23, 2014, HoLa submitted a successful request to the

Department to include a low-income preference in its lottery.

Hoboken fails to convince us that the facts regarding economically

                                      17                           A-3690-14T3
disadvantaged students lead to a conclusion that HoLa should not

be permitted to expand.

                            III. Funding Impact

     Hoboken next argues that the Commissioner's decision was

arbitrary and capricious because he failed to consider its January

30, 2015, submission to the court and Hoboken Superintendent Mark

Toback's December 13, 2010 letter concerning the funding impact

that charter schools had on Hoboken's budget, including the number

of special needs students enrolled in HoLa versus Hoboken.

     N.J.S.A. 18A:36A-12(b) provides:

           The school district of residence shall pay
           directly to the charter school for each
           student enrolled in the charter school who
           resides in the district an amount equal to 90%
           of the sum of the budget year equalization aid
           per pupil and the prebudget year general fund
           tax levy per pupil inflated by the CPI rate
           most recent to the calculation. In addition,
           the school district of residence shall pay
           directly to the charter school the security
           categorical aid attributable to the student
           and a percentage of the district's special
           education categorical aid equal to the
           percentage of the district's special education
           students enrolled in the charter school, and,
           if applicable, 100% of preschool education
           aid. The district of residence shall also pay
           directly to the charter school any federal
           funds attributable to the student.

     Toback pointed out that the allocation of funds to the charter

schools located in Hoboken had "nearly tripled in only a few short

years"   and   that   the   pattern   was   not   sustainable   "given   our


                                      18                           A-3690-14T3
enrollment increase at the lower grade levels coupled with a 2%

tax cap." He claimed that "[e]ven with tax increases, the district

must make cuts to services and programs for our students to support

charter expansion."    He wrote: "We have four school district

leaders in one square mile, four business administrators, four

separate payrolls, four separate boards of education and a host

of required services that are duplicated."    However, he did not

submit specific financial data to support those assertions.

     As to students with special needs, Toback wrote:

          HoLa does enroll a few special needs children,
          and the other two charters enroll about the
          same percentage of special needs students as
          our district. But it must be noted that the
          charter schools do not enroll students with
          significant disabilities.    It is the public
          district that enrolls the most significantly
          disabled children and pays for private out-
          of-district placements. This concentrates an
          expensive undertaking in the public schools,
          thus raising our per-pupil costs and reducing
          per-pupil costs in charter schools.

He further noted, again without district-specific evidence, that

the existing law gave an "incentive" for charter schools to place

special needs students in out-of-district placements, which put

the cost back on the district.

          [I]f the local school district "demonstrates
          with some specificity that the constitutional
          requirements of a thorough and efficient
          education would be jeopardized by [the
          district's] loss" of the funds to be allocated
          to a charter school, "the Commissioner is
          obligated to evaluate carefully the impact

                                 19                        A-3690-14T3
           that loss of funds would have on the ability
           of the district of residence to deliver a
           thorough and efficient education."

           [In re Proposed Quest Acad., supra, 216 N.J.
           at 377-78 (quoting Englewood, supra, 164 N.J.
           at 334-35).]

     "[U]nsubstantiated, generalized protests" are insufficient.

Englewood, supra, 164 N.J. at 336.           "Renewal of a successful

charter school will be favored, 'unless reliable information is

put forward to demonstrate that a constitutional violation may

occur.'"   In re Red Bank Charter Sch., supra, 367 N.J. at 482-83

(quoting Englewood, supra, 164 N.J. at 336).

     "[T]he Commissioner is entitled to rely on the district of

residence to come forward with a preliminary showing that the

requirements of a thorough and efficient education cannot be met."

Englewood, supra, 164 N.J. at 334.       The district "must be able to

support its assertions" as the Commissioner does not have "the

burden of canvassing the financial condition of the district of

residence in order to determine its ability to adjust to the per-

pupil   loss   upon   approval   of    the   charter   school   based   on

unsubstantiated, generalized protests."        Id. at 336.

     In In re Red Bank Charter Sch., supra, 367 N.J. Super. at

482, the district claimed that the funding of a charter school

would cause the district's budget to be reduced by $720,000, and

that it would cause the elimination of four positions, resulting


                                  20                             A-3690-14T3
in bigger classes, as well as the elimination of courtesy busing

and reduction of hall monitors, instructional assistants, and

cafeteria monitors.      In spite of these representations, we found

the "paucity of specificity" in the district's claim to be "fatal."

Id. at 483.

       Here,   Hoboken   does   not   argue      that    the   financial       losses

surrounding HoLa's expansion would impede Hoboken's ability to

provide a thorough and efficient education.                       It mounts only

general,    non-specific   and    unconvincing          attacks   on   the    entire

charter school scheme and does not separate HoLa's impact from the

impact of the other two charter schools.

                           IV. Fact-gathering

       In its supplemental submission to the Commissioner after

remand, Hoboken requested that the Commissioner "conduct further

interviews, fact gathering, and perhaps hold a hearing to better

assess possible interventions."            On appeal, Hoboken argues that

the Commissioner should have held hearings to consider the effect

HoLa's policies and practices had on segregation before reaching

a decision as to HoLa's renewal and expansion application.

       An adjudicatory hearing is not required in every contested

renewal application case.        In re Proposed Quest Acad., supra, 216

N.J.   at   383.    Hoboken     raised     the   issues     of    HoLa's     sibling

preference, recruiting practices, fundraising practices, opt-in


                                      21                                     A-3690-14T3
practice,     and   request      for   a     low-income       preference      in    its

submissions to the Commissioner.             Hoboken fails to state, however,

what     additional   information          was   needed   in     order     for      the

Commissioner to complete his review.              The decision states: "[a]ll

submitted materials from both parties were thoroughly reviewed."

"When the Commissioner is not acting in a quasi-judicial capacity,

as he was not here, he need not provide the kind of formalized

findings and conclusions necessary in the traditional contested

case."     In re Grant of Charter Sch. Application of Englewood on

the Palisades Charter Sch., 320 N.J. Super. 174, 217 (App. Div.

1999), aff'd as mod., 164 N.J. 316 (2000).

       HoLa   provides    quality      education    to    a    cross   section        of

Hoboken's     children.     As    a    dual-language      school,      HoLa     allows

students to become bilingual in a curriculum with a multi-cultural

content, and thus advances public policy goals.                   Hoboken has not

shown that the Commissioner's decision to allow HoLa to expand was

arbitrary, capricious, or unreasonable.2

       Affirmed.




2
  This decision does not preclude parents who believe their child
was unfairly denied admission to HoLa for discriminatory reasons
from registering an individual complaint pursuant to N.J.S.A.
18A:36A-15.
                                        22                                    A-3690-14T3